Case 2:20-cv-11156-SFC-RSW ECF No. 4 filed 06/19/20          PageID.84   Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


WILLIAM DENNIS, # 927594,

                    Petitioner,                      Case Number: 2:20-CV-11156
                                                     Honorable Sean F. Cox
v.

SHERRY BURT,

                    Respondent.
                                           /

     OPINION AND ORDER DIRECTING CLERK OF COURT TO REFILE
       PETITIONER’S MOTION AND PETITION (ECF NO. 1) IN CASE
      NO. 2:18-cv-12197 AND DISMISSING CASE WITHOUT PREJUDICE

       In 2018, Petitioner Williams Dennis filed a petition for a writ of habeas

corpus under 28 U.S.C. § 2254, challenging his convictions for two counts of first-

degree criminal sexual conduct, Mich. Comp. Laws § 750.520b(1)(b), and one

count of third-degree criminal sexual conduct, Mich. Comp. Laws § 750.520d(1).

On September 16, 2019, the Court denied the petition because it was filed outside

the one-year limitations period applicable to habeas corpus petitions, Dennis v.

Burt, No. 2:18-CV-12197, 2019 WL 4439814, at *1 (E.D. Mich. Sept. 16, 2019),

and denied a certificate of appealability. Dennis v. Burt, No. 2:18-CV-12197, 2019

WL 5864457 (E.D. Mich. Nov. 8, 2019).
Case 2:20-cv-11156-SFC-RSW ECF No. 4 filed 06/19/20          PageID.85    Page 2 of 2




      On April 24, 2020, Petitioner filed a Petition for Writ of Habeas Corpus Ad

Testificandum and a Motion for Relief from Judgment Pursuant to Fed. R. Civ. P.

60(b)(6). (ECF No. 1.) These filings were docketed together as a petition for a

writ of habeas corpus. In his motion for relief from judgment, Petitioner

challenges the Court’s denial of his habeas corpus petition as untimely. (Id.) In

the petition for writ of habeas corpus ad testificandum, Petitioner asks the Court to

order the warden to produce him to testify regarding his Rule 60(b) motion. After

carefully reviewing the pleadings, the Court determines that Petitioner did not

intend to file a new habeas corpus petition. Instead, he intended to file these

pleadings in his habeas corpus proceeding and the Court will order them refiled in

that case.

      Accordingly, the Court directs the Clerk of Court to refile the Petition for

Writ of Habeas Corpus Ad Testificandum and Motion for Relief from Judgment

Pursuant (ECF No. 1) in Case No. 2:18-CV-12197. This case is DISMISSED

WITHOUT PREJUDICE.

      SO ORDERED.

                                       s/Sean F. Cox
                                       SEAN F. COX
                                       UNITED STATES DISTRICT JUDGE
Dated: June 19, 2020



                                          2
